Citation Nr: 1011019	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

Entitlement to service connection for psychiatric disability, 
to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from October 1967 to 
August 1970 and from November 1974 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the issue of entitlement to a disability 
rating in excess of 30 percent for the Veteran's service-
connected left foot disability was certified as on appeal by 
the RO.  During the pendency of the appeal the RO increased 
the Veteran's disability rating for his left foot disability 
to 40 percent in addition to awarding special monthly 
compensation (SMC) for loss of use of the left foot.  This is 
the maximum evaluation allowed for the Veteran's service-
connected left foot disability.  The Board notes that the 
increase was assigned effective the date of the claim for 
increase.  In a February 2010 statement from the Veteran's 
representative, the representative stated that the Veteran 
was satisfied with the 40 percent evaluation and SMC assigned 
for his left foot disability.  The Board has limited its 
consideration accordingly.  


FINDINGS OF FACT

1.  In an unappealed March 1988 rating decision, the 
Veteran's claim of entitlement to service connection for PTSD 
was denied.

2.  The evidence associated with the claims file subsequent 
to the March 1988 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of evidence 
already of record, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

The record reflects that the Veteran originally filed his 
claim of entitlement to service connection for PTSD in 
February 1987.  In a March 1988 rating decision, the RO 
denied the Veteran's claim based on its determination that 
the Veteran did not have a chronic, acquired psychiatric 
disorder or PTSD as a result of active duty.  The Veteran did 
not appeal this decision.    

The pertinent evidence of record at the time of the March 
1988 rating decision included the following: the Veteran's 
service treatment records (STRs) showing that he sustained an 
accidental gunshot wound of the left foot in June 1968; 
copies of the Veteran's service personnel records (SPRs) 
showing that the Veteran served in Vietnam until he was 
accidentally shot in the foot and evacuated; a January 1978 
VA Medical Center treatment note indicating that the Veteran 
was seen for emotional upset and was diagnosed with 
depression and prescribed valium; a January 1988 statement 
from the Veteran, dictated to the Veteran's spouse, detailing 
some of the Veteran's stressful experiences in Vietnam as 
well as his post service struggle in dealing with those 
experiences in Vietnam; and a January 1988 statement from the 
Veteran's father detailing the changes he had witnessed in 
his son since his return from Vietnam.

The pertinent evidence that has been received since the March 
1988 rating decision includes the following: VA Medical 
Center treatment notes from May 2005 to June 2008, which show 
that the Veteran was diagnosed with PTSD in July 2005 and 
that he has received ongoing mental health treatment since 
that time; numerous lay statements from family member and 
friends of the Veteran describing the Veteran's PTSD symptoms 
as well as the difference between the kind of person the 
Veteran was when he left for Vietnam and the sort of person 
he has been since his return from Vietnam; statements 
received from the Veteran in December 2006 detailing the 
stressors he claimed to have caused him to experience PTSD; a 
March 2008 statement in which the Veteran reiterated his 
claimed PTSD stressors; an April 2008 VA psychiatric 
examination report in which the Veteran was diagnosed with 
PTSD due to military combat stressors; a July 2008 statement 
from the Veteran in which he provided additional PTSD 
stressor statements; and PTSD stressor corroboration research 
in which the RO determined that Camp Evans, where the Veteran 
was stationed in Vietnam, underwent frequent and intense 
enemy rocket attacks while the Veteran was stationed there.  

The Board finds that the July 2005 VA Medical Center 
diagnosis of PTSD, the report of the April 2008 VA 
examination showing that the Veteran was diagnosed with PTSD, 
and the evidence verifying that the Veteran was subjected to 
frequent and intense enemy rocket attacks while in Vietnam 
are new and material.  In this regard the Board notes that 
this evidence directly addresses the reason the claim was 
originally denied.  The evidence is not cumulative or 
redundant of the evidence previously of record.  Moreover, 
the evidence is sufficient to raise a reasonable possibility 
of substantiating the claim.  

Accordingly, reopening of the claim for entitlement to 
service connection for PTSD is in order.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for PTSD is decided.  

A review of the Veteran's STRs shows that in June 1968, while 
the Veteran was serving in Vietnam, the Veteran was 
accidentally shot in the left foot while serving guard duty.  
The Veteran has reported that the incident did not happen as 
written in the incident report, however, according to the 
official record the Veteran was serving guard duty and was 
told not to chamber a round in his weapon without permission 
from the command post.  According to the report, the Veteran 
thought he heard movement on the perimeter, loaded his 
weapon, and while calling the command post, shot himself in 
the left foot.  The report indicates that as the Veteran had 
been medically evacuated he was not available for statement.  
It was noted that all those who were interrogated regarding 
the incident appeared to be credible.

Being shot in the foot, even accidentally, is regarded to be 
a traumatic experience.  In this Veteran's circumstances, he 
has experienced life long pain, multiple surgeries, and 
ultimate loss of use of his left foot as a result of his 
gunshot wound.  Therefore, the Board finds that the incident 
occurred as reported and concedes the incident as a PTSD 
stressor.

Also of record is PTSD stressor corroborative research report 
completed by the RO.  In this report, the RO noted that the 
Veteran was with the Army 1st Cavalry Division while they 
were stationed at Camp Evans in Vietnam.  According to Army 
1st Cavalry Division records, Camp Evans came under frequent 
and intense enemy rocket attacks during May of 1968.  This is 
the time frame in which the Veteran was with this unit.  The 
Board concedes this as a PTSD stressor.

In April 2008, the Veteran was afforded a VA psychiatric 
examination.  The examiner stated that the Veteran had 
reported several stressors that occurred during his service 
in Vietnam, the memories of which continue to bother him.  
The examiner reported that the only verifiable stressor of 
record at the time of his review of the claims file was an 
accidental gunshot wound to the foot.  The examiner diagnosed 
the Veteran with PTSD and major depressive disorder.  
However, when noting the stressors supporting his diagnosis 
of PTSD, the examiner noted the unverified stressors reported 
by the Veteran.  

The Board finds that the Veteran should be afforded a new VA 
examination to determine whether he has PTSD due to any 
verified stressor of record, to include the accidental 
gunshot wound to his foot and the intense and frequent enemy 
rocket attacks on the camp at which he was stationed.

Additionally, current mental health treatment records should 
be obtained before a decision is rendered in this case.

The Board further notes that in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the U. S. Court of Appeals for Veterans Claims 
found that an appellant's claim for service connection for 
posttraumatic stress disorder (PTSD) should have been 
construed more broadly by VA as a claim for service 
connection for any mental disability.  The Court noted that 
the claimant was not competent to diagnose a particular 
psychiatric disability, such as PTSD, but that he was 
competent to describe his mental symptoms.  Id. at 4-5, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court 
also noted that the evidence submitted in support of the 
claim showed that the appellant had been diagnosed with 
psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability 
"that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Id. at 5.  

In light of the Coot's decision and evidence of record 
showing that the Veteran also has been diagnosed with major 
depression, the Board will construe the Veteran's claim as 
one for service connection psychiatric disability, to include 
PTSD.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center and mental health 
treatment records.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

2.	Then, the Veteran should be afforded a 
VA examination by a psychiatrist or a 
psychologist in order to determine the 
nature and etiology of any currently 
present acquired psychiatric disorders, 
to include PTSD.  The claims files must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based on the examination results and a 
review of the claims files, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the Veteran has 
PTSD due to one or more verified 
stressors.  If the Veteran is found to 
have any other acquired psychiatric 
disorder, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that it 
is etiologically related to the 
Veteran's active service or caused or 
worsened by service-connected 
disability.

The supporting rationale for all 
opinions expressed must be provided.

3.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection 
psychiatric disability in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


